MEMORANDUM **
Lead petitioner, Reynaldo Olivera Ramos, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the BIA’s prior order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reconsider on the ground that Ramos is not an eligible class member under the Barahona-Gomez settlement agreement, because Ramos was not denied suspension of deportation case on the basis of section 309(c)(5) of the Illegal Immigration Reform and Immigrant Responsibility Act, but rather due to his failure to demonstrate extreme hardship. See Barahona-Gomez v. Ashcroft, 243 F.Supp.2d 1029, 1031-33 (N.D.Cal. 2002).
Ramos’ remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.